Filed 6/21/16 In re Q.P. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re Q.P., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F072755

         Plaintiff and Respondent,                                               (Super. Ct. No. 513527)

                   v.
                                                                                         OPINION
Q.P.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Stanislaus County. Valli K.
Israels, Judge.
         R. Randall Riccardo, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Kane, Acting P.J., Detjen, J. and Smith, J.
       The court continued appellant Q.P. a ward of the court after he admitted
allegations charging him with assault by means of force likely to produce great bodily
injury (Pen. Code, § 245, subd. (a))1 and misdemeanor vandalism (§ 594, subd. (a)(2)).
Following independent review of the record pursuant to People v. Wende (1975)
25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On February 6, 2015, appellant and another juvenile shot a BB gun at the
apartment where Benjamin Bowerman lived. Bowerman and his brother, Jeffrey
Bowerman (Jeffrey), went looking for the culprits and encountered appellant and another
juvenile, Jonathan R. When the Bowermans attempted to detain them, an altercation
ensued during which Bowerman fell onto appellant. Appellant then shot Bowerman in
the chin with a BB gun. As appellant and his companion fled, he continued to shoot at
Bowerman and his companion shot at Jeffrey, striking him several times. Appellant was
arrested at his home later that day.
       On February 10, 2015, the district attorney filed a petition charging appellant with
assault by means of force likely to cause great bodily injury (count I) and vandalism
(count II).
       On February 10, 2015, the court found that appellant was not eligible for deferred
entry of judgment.
       On June 5, 2015, appellant admitted the petition’s allegations.
       On August 31, 2015, the court aggregated time for a prior petition, set appellant’s
maximum term of confinement at 56 months and committed him to the Department of
Corrections and Rehabilitation, Division of Juvenile Justice.
       Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the

1      All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
record. (People v. Wende, supra, 25 Cal. 3d 436.) Appellant has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3